Appeal by the defendant from a judgment of the County Court, Nassau County (Berkowitz, J.), rendered September 9, 2005, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The sentencing minutes indicate that the Supreme Court considered the appropriate factors in sentencing the defendant, and we find that the sentence imposed was not excessive (see People v Goolsby, 213 AD2d 722, 723 [1995]; People v Suitte, 90 AD2d 80, 86 [1982]).
The defendant’s remaining contention is without merit. Spolzino, J.E, Garni, Dickerson and Eng, JJ., concur.